[DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                        ________________________                 FILED
                                                        U.S. COURT OF APPEALS
                              No. 08-15454                ELEVENTH CIRCUIT
                                                              APRIL 8, 2009
                          Non-Argument Calendar
                                                           THOMAS K. KAHN
                        ________________________
                                                                CLERK

                   D. C. Docket No. 07-00687-CV-KD-C

WAYNE M. LAFITTE,
                                                            Plaintiff-Appellant,

                                   versus

ALLSTATE INSURANCE COMPANY,
                                                            Defendant-
                                                            Appellee,

BRAD RANKIN, et al.,
                                                            Defendants.

                        ________________________

                 Appeal from the United States District Court
                    for the Southern District of Alabama
                       _________________________

                               (April 8, 2009)

Before BIRCH, HULL, and HILL, Circuit Judges.
PER CURIAM:


      We have thoroughly reviewed the record in this case, including the order of

the district court, the briefs, and the arguments of counsel contained therein.

Finding no reversible error, we affirm the judgment of the district court.

      AFFIRMED.




                                          2